Title: To George Washington from Thomas Jefferson, 2 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dec. 2. 1793.
          
          Th: Jefferson with his respects to the President has the honor to send him the letters
            & orders referred to in Mr Morris’s letter, except that of the 8th of April, which
            must be a mistake for some other date, as the records of the office perfectly establish
            that no letters were written to him in the months of March & April but those of Mar.
            12. & 15. & Apr. 20. & 26. now inclosed. the enigma of Mr Merlino is
            inexplicable by any thing in his possession.
          He incloses the message respecting France & Great Britain. he first wrote it fair
            as it was agreed the other evening at the President’s. he then drew a line with a pen
            through the passages he proposes to alter, in consequence of subsequent information (but
            so lightly as to leave the passages still legible for the President) and interlined the
            alterations he proposes. the overtures mentioned in the first
            alteration, are in consequence of it’s having been agreed that they should be mentioned
            in general terms only to the two houses. the numerous alterations made the other evening
            in the clause respecting our corn trade, with the hasty amendments proposed in the
            moment had so much broken the tissue of the paragraph as to render it necessary to new
            mould it. in doing this, care has been taken to use the same words as nearly as
            possible, and also to insert a slight reference to mister Pinckney’s proceedings.
          On a severe review of the question whether the British communications should carry any
            such mark of being confidential as to prevent the legislature from publishing them, he
            is clearly of opinion they ought not. Will they be kept secret if secrecy be enjoined?
            certainly not, & all the offence will be given (if it be possible any should be
            given) which would follow their complete publication. if they could be kept secret, from
            whom would it be? from our own constituents only, for Gr. Britain is
            possessed of every tittle. Why then keep it secret from them? no ground of support for
            the Executive will ever be so sure as a complete knowlege of their proceedings by the
            people; and it is only in cases where the public good would be injured, and because it would be injured, that proceedings should be secret. in
            such cases it is the duty of the Executive to sacrifice their personal interests (which
            would be promoted by publicity) to the public interest. the negociations with England
            are at an end. if not given to the public now, when are they to be given? & what
            moment can be so interesting? if any thing amiss should happen from the concealment,
            where will the blame originate at least? it may be said indeed
            that the President puts it in the power of the legislature to
            communicate these proceedings to their constituents; but is it
            more their duty to communicate them to their constituents, than
            it is the President’s to communicate them to his constituents?
            and if they were desirous of communicating them, ought the President to restrain them by
            making the communication confidential? I think no harm can be done by the publication,
            because it is impossible England, after doing us an injury, should declare war against us merely because we tell our constituents of it: and I
            think good may be done, because while it puts it in the power of the legislature to
            adopt peaceable measures of doing ourselves justice, it prepares the minds of our
            constituents to go chearfully into an acquiescence under these measures, by impressing
            them with a thorough & enlightened conviction that they are founded in right. the
            motive too of proving to the people the impartiality of the Executive between the two
            nations of France and England urges strongly that while they are to see the disagreeable
            things which have been going on as to France, we should not conceal from them what has
            been passing with England, & induce a belief that nothing has been doing.
          
            Th: Jefferson
          
        